Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  138395(136)                                                                                           Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
                                                                                                                          Justices
  TRACY NEAL, on behalf of herself and
  all others similarly situated,
                 Plaintiffs-Appellees,
  v                                                                  SC: 138395
                                                                     COA: 285232
                                                                     Washtenaw CC: 96-006986-CZ
  DEPARTMENT OF CORRECTIONS,
  KENNETH MCGINNIS, JOAN YUKINS,
  SALLY LANGLEY, CAROL HOWES,
  ROBERT SALIS, CORNELL HOWARD,
  MARTIN TATE, THOMAS PORTMAN,
  WILLIAM ELLISON, CHRISTOPHER
  GALLAGHER, RODERICK ROBEY, WILLIAM
  OVERTON, CLARICE STOVALL, NANCY
  ZANG, JOHN ANDREWS, JAN BALDWIN,
  WES BONNEY, DAVID CRUKSHANK,
  JOSEPH DURIGON, DAVID HABITZ,
  EDWARD HOOK, JACK HUTCHINS,
  DENNIS IFORD, DERLE JONES,
  ART LANCASTER, ERIN RICHARDSON,
  ANTHONY SIMMONS, FRED WELCH,
  LYNN WILLIAMS, CHARLES WILLIAMS,
             Defendants-Appellants.
  _________________________________________


         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of the application for leave to appeal is considered and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 1, 2010                   _________________________________________
                                                                                Clerk